Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Masuko et al. (US 20150206292 A1) in view of Ciano et al. (US 20180124609 Al) discloses a method for generating a composite image by an electronic apparatus, the method comprising: storing at least one picture and an attribute information related to the at least one picture (body information acquiring unit 54 reads human body model information stored in the storage 12 in advance (Step S301). The human body model information is information representing a human body model that is the modeled body of the user who performs the operation of checking clothing coordinates, para. 0109); identifying a picture among the stored at least one picture, based on the attribute information and a user information (e.g., human body model. Points on the human body model that serve as parameters include a shoulder point 81 A, which is the midpoint of a line corresponding to the shoulders of the human body, a hip point 81B, which is the midpoint of a line corresponding to the hips of the human body, a right foot point 81C, which is the midpoint of a line corresponding to the tip of the right foot of the human body, and a left foot point SI D, which is the midpoint ot a line corresponding to the tip of the left toot of the human body, para. 0109); receiving a product image corresponding to the identified picture from a server (para. 0064, and a. subject whose image is to be projected is selected from the top wear safes item, the bottom wear sales item, or other sales items whose images are displayed, para, 0066); and generating a composite image by synthesizing the identified picture with the product image (see step S409. See also para. 0114).

Ciano et al. teaches that image processing can be done to determine the location of the person within the captured image.
However, the closest prior art of record, namely, Masuko et al. in view of Ciano et al. does not disclose “identifying, based on a user interaction, one or more pictures among the plurality of pictures; identifying a picture, among the identified one or more pictures, based on the attribute information related to the identified picture and user information including information regarding a place where a user is currently located." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-10 are allowable as they depend from an allowable base independent claim 1.
Independent claim 11 is citing the same or similar subject matter and is also allowed.
Dependent claims 12-20 are allowable as they depend from an allowable base independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677